TMs is an appeal from an order dismissing a writ of habeas corpus and denying a motion for peremptory mandamus order sought against the prison warden and Parole Board to compel them to compute appellant’s time under prison sentence to be allowed for commutation on the first, second and third sentences, the appellant having three sentences. In 1932 the Governor commuted the minimum of the first sentence and specified January 28, 3933, as the expiration of the mimmum term, leaving the maximum to stand at twenty years. The Governor’s commutation contained the clause that the commutation was granted “ in order that he may apply to the Board of Parole for States prisons for Parole in accordance with the provisions of the Law and regulations governing parole.” The appellant appeared before the Parole Board on his first sentence in 1932, 1936, three times in 1938 and parole on Ms first sentence was denied. He was held for the May meeting of 1939. The claim of the relator seems to be that the Governor’s commutation of Ms minimum term as of January, 1933, terminates that term and relator was entitled at that time to be paroled on Ms first term and to start Ms second term. In tMs he is in error. The Governor’s commutation reduced the minimum of an indeterminate sentence and advanced the time when the Parole Board might act. The Board is not compelled to act. Order unammously affirmed. Present — Hill, P. J., Crapser, Bliss and Heffernan, JJ.